Name: Commission Regulation (EEC) No 419/79 of 28 February 1979 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 on the sale of skimmed-milk powder from public stocks for use in feed for pigs and poultry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 50/46 Official Journal of the European Communities 1 . 3 . 79 COMMISSION REGULATION (EEC) No 419/79 of 28 February 1979 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 on the sale of skimmed-milk powder from public stocks for use in feed for pigs and poultry Whereas, in view, of the limited quantities still avail ­ able which satisfy this condition as to age , and in order that implementation of the measure concerned may continue in the normal way, the abovementioned sales should be extended to skimmed-milk powder put into storage before 1 July 1978 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 368/77 and Article 1 of Regulation (EEC) No 443/77, the date '1 March 1978 ' is hereby replaced by '1 July 1978 '. Article 2 This Regulation shall enter into force on the day of its publication at the Official Journal of the European Communities. It shall be applicable from 6 March 1979 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 7 (5) thereof, Whereas, pursuant to :  Commission Regulation (EEC) No 368/77 of 23 February 1977 on the sale by tender of skimmed ­ milk powder for use in feed for pigs and poultry (3), as last amended by Regulation (EEC) No 3022/78 (4),  Commission Regulation (EEC) No 443/77 of 2 March 1977 on the sale at a fixed price of skim ­ med-milk powder for use in feed for pigs and poultry (5), as last amended by Regulation (EEC) No 3022/78 , the intervention agencies are to sell skimmed-milk powder put into storage before 1 March 1978 ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 52, 24. 2. 1977, p. 19 . ( «) OJ No L 359, 22. 12 . 1978 , p . 24. (5 ) OJ No L 58 , 3 . 3 . 1977, p. 16 .